DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 03/14/2022 for 16510280. Claims 1-4, 6-17 and 19-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive.
In response to Applicant’s arguments against the references individually (where Takemura does "not allow for setting 'one or more paths including a testing order'" [pg. 8:2]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the combination of the user interface receiving input of positions defining a test sequence for test specimens [Figs. 8b-8d, para 0029, 0056, 0059] as disclosed by Takemura with an interface displaying a path including a testing order between a plurality of points [Fig. 22, cols. 31:58-32:5, 33:66-34:6, 34:18-29] as disclosed by Tanaka to teach the "receive input of positions of a plurality of points to be tested on the one or more test specimens, and one or more paths including a testing order between the plurality of points" limitation as claimed.
In response to Applicant's assertion that Tanaka is nonanalogous art as it "is limited to optical sensing for a 'peripheral edge exposure apparatus'" [pg. 8:3], it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant's claimed invention addresses the problem of controlling staging of test specimens [Specification, para 0001-0002] while Tanaka addresses the problem of setting parameters for a test sequence [col. 14:46-55]. Therefore, the claimed invention and Tanaka are analogous art as they address the problem of controlling testing procedures. Additionally, the Office Action cites the combination of Takemura and Tanaka to teach the limitations of claim 1, where Takemura is directed toward testing hardness of a test specimen [para 0008-0009] and is also analogous art to the claimed invention as being in the field of endeavor of mechanical property testing.
Therefore, claim 1 remains rejected under Takemura in view of Tanaka.
Applicant presents no separate arguments for independent claims 14 and 22 over those presented above for claim 1, which are responded to as above.
Dependent claims 2-4, 6-13, 15-17, and 19-21 remain rejected at least based on their dependence from independent claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 20120085154 A1) in view of Tanaka (US 5811211 A).

As to claim 1, Takemura discloses a system to perform automated mechanical property testing of one or more specimens [Figs. 2-3, para 0029, 0031, tester performs hardness measurements of test specimens], the system comprising:
a stage configured to move and to secure one or more test specimens for mechanical property testing [Figs. 2-3, para 0029-0031, 0038, tester includes stage upon which specimens are mounted and moved by mechanism, where tester performs hardness (read: mechanical property) measurements];
one or more actuators configured to position and move the stage and the one or more test specimens secured thereto [Figs. 2-3, para 0030-0031, 0038, tester includes mechanism that moves stage with mounted test specimens along directional axes];
a user interface [Fig. 7, para 0030, 0040, 0045-0046, monitor provides user display screens] configured to:
receive input of positions of a plurality of points to be tested on the one or more test specimens, and one or more paths …, wherein the plurality of points [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations and reference lines (read: paths, note references lines are used to set indentation locations) used in test procedure, note strikethrough indicates non-selected alternatives]; and
display a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is indicative of the positions of the plurality of points on the one or more test specimens … during testing of the test sequence [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, screen displays captured image including points selected as locations on specimen and reference lines used in test procedure]; and
control circuitry configured to control the one or more actuators to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage to indentation locations to perform hardness test].
However, Takemura does not specifically disclose one or more paths including a testing order between the plurality of points; the testing order of the one or more paths to be taken by the stage to traverse the plurality of points; and a test process of the test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
one or more paths including a testing order between the plurality of points [Figs. 21-22, cols. 31:58-32:5, 33:66-34:5, 34:18-29, test operation includes rotating stage to numbered regions (read: plurality of points) in sequence (read: path including testing order)];
the testing order of the one or more paths to be taken by the stage to traverse the plurality of points [cols. 33:66-34:5, 34:18-29, sequence of test operation rotates stage to expose region in sequence of numbered regions]; and
a test process of the test sequence in accordance with the plurality of points and the one or more paths [Figs. 21-22, cols. 16:10-30, 33:66-34:5, 34:18-29, computer executes operation to test regions by rotating stage in sequence to numbered regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify moving a stage according to a test sequence and test process including a plurality of points as disclosed by Takemura with moving a stage according to a test sequence and test process including a plurality of points in a path as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claim 2, Takemura discloses the system as defined in claim 1, wherein the control circuitry is configured to calculate … the plurality of points [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations used in test procedure].
However, Takemura does not specifically disclose calculating the one or more paths based on the plurality of points.
Tanaka discloses: calculating the one or more paths based on the plurality of points [cols. 16:56-62, 33:66-34:38, computer causes test operation to position stage in sequence of numbered regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a test sequence including a plurality of points as disclosed by Takemura with a test sequence and test process including a plurality of points in a path as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claim 3, Takemura discloses the system as defined in claim 1, wherein the input defining the plurality of points comprises at least one of: [para 0042, 0056, set reference coordinate with respect to specimen surface], 

As to claim 4, Takemura discloses the system as defined in claim 1, wherein the input comprises a direct selection of one or more of the plurality of points via an input device [para 0038-0039, 0047, 0056-0059, user specifies point of testing points with operator device].

As to claim 6, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to display the graphic as a grid representative of the stage, the plurality of points overlaid on the stage, and the one or more paths connecting the plurality of points [Figs. 8b-8d, para 0056-0059, 0064, monitor displays main screen with reference coordinate lines along normal directions (read: grid) on specimen mounted on stage, specified points overlapping specimen mounted on stage, and reference lines on which points are set].

As to claim 7, Takemura discloses the system as defined in claim 6, wherein the user interface is configured to display … indicia associated with the plurality of points to indicate … which the plurality of points are to be tested during the test process [Figs. 6-7, 8b-8d, para 0047-0048, 0056-0059, monitor displays points specified to form test indentation; note the limitation "to indicate an order in which the plurality of points are to be tested during the test process" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "indicia" as recited in the claim (see MPEP 2111.04)].
However, Takemura does not specifically disclose sequential indicia associated with the plurality of points to indicate an order in which the plurality of points are to be tested.
Tanaka discloses sequential indicia associated with the plurality of points to indicate an order in which the plurality of points are to be tested [Figs. 21-22, col. 31:58-32:5, 33:66-6,34:18-38, display sequence of numbers for respective test regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia as disclosed by Takemura with the sequential indicia indicating an order as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claim 8, Takemura discloses the system as defined in claim 6, wherein the user interface is configured to indicate an initial point of the plurality of points and to display the one or more paths using one or more directional indicators [Figs. 8b-8d, para 0056-0059, 0064, display point selected as reference point (read: initial point) from which point coordinates are set and reference lines with x and y axes].

As to claim 9, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to indicate … one or more of the plurality of points … of the stage [Figs. 8b-8d, para 0056-0059, monitor displays specified points overlapping specimen mounted on stage].
However, Takemura does not specifically disclose wherein the user interface is configured to indicate that one or more of the plurality of points are outside bounds of the stage.
Tanaka discloses wherein the user interface is configured to indicate that one or more of the plurality of points are outside bounds of the stage [col. 26:26-43, 27:53-28:7, display error message when number of test regions on wafer exceed maximum number of wafer divisions (read: bounds, note broadest reasonable interpretation of bounds include any limit)].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Takemura with the indication as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to facilitate operator error correction [Tanaka, col. 28:1-7].

As to claim 10, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to indicate a … position of the stage via the graphic [Figs. 8b-8d, para 0056-0059, monitor displays specified points overlapping specimen mounted on stage].
However, Takemura does not specifically disclose a current position.
Tanaka discloses a current position [Figs. 21, 25A-25C, col. 35:66-36:12, display number of selected wafer test region].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the position as disclosed by Takemura with the current position as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to modify a test procedure according to operator personal judgement [Tanaka, col. 36:30-39].

As to claim 11, Takemura discloses the system as defined in claim 1, wherein the user interface is configured to display a second graphic representative of an entirety of the stage [Fig. 7, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen, note the screen displaying the captured image of the specimen serves to represent the entire stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent the entirety of the stage].

As to claim 12, Takemura discloses the system as defined in claim 1, wherein the stage is configured to move the one or more test specimens at least one of linearly [para 0031, 0038, mechanism moves stage along axis direction, where specimen is mounted on stage], 

As to claim 13, Takemura discloses the system as defined in claim 12, wherein the control circuitry is configured to control the one or more actuators to move the stage using at least one of: Euclidean coordinates having one or more dimensions [para 0031, 0038, mechanism moves stage along x and y axes], 

As to claim 14, Takemura discloses a method to perform automated mechanical property testing of one or more specimens [Figs. 2-3, para 0029, 0031, tester performs hardness measurements of test specimens], the method comprising:
securing one or more test specimens to a test stage [Figs. 2-3, para 0029-0031, 0038, specimens are mounted on tester stage];
receiving, via a user interface, input of positions of a plurality of points and one or more paths … defining a test sequence to be tested on the one or more test specimens [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations and reference lines (read: paths, note references lines are used to set indentation locations) used in test procedure]; 
displaying, via the user interface, a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is indicative of positions of the plurality of points on the one or more test specimens … during testing of the test sequence [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, screen displays captured image including points selected as locations on specimen and reference lines used in test procedure]; and
performing, via control circuitry, a mechanical property test process of the test sequence by controlling a stage actuator to move the test stage and the one or more test specimens secured thereto during a test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage to indentation locations to perform hardness test].
However, Takemura does not specifically disclose one or more paths including a testing order between the plurality of points; the testing order of the one or more paths to be taken by the stage to traverse the plurality of points; and a test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
one or more paths including a testing order between the plurality of points [Figs. 21-22, cols. 31:58-32:5, 33:66-34:5, 34:18-29, test operation includes rotating stage to numbered regions (read: plurality of points) in sequence (read: path including testing order)];
the testing order of the one or more paths to be taken by the stage to traverse the plurality of points [cols. 33:66-34:5, 34:18-29, sequence of test operation rotates stage to expose region in sequence of numbered regions]; and
a test sequence in accordance with the plurality of points and the one or more paths [Figs. 21-22, cols. 16:10-30, 33:66-34:5, 34:18-29, computer executes operation to test regions by rotating stage in sequence to numbered regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify moving a stage according to a test sequence and test process including a plurality of points as disclosed by Takemura with moving a stage according to a test sequence and test process including a plurality of points in a path as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

As to claims 15-17 and 20, Takemura and Tanaka, combined at least for the reasons above, disclose the method as defined in claim 14 comprising limitations substantially similar to those recited in claims 3, 6, 4, and 9, respectively, and have been rejected under similar rationale.

As to claim 19, Takemura discloses the method as defined in claim 14, wherein the controlling of the stage actuator comprises controlling the stage actuator to move the stage at least one of linearly, rotationally, or radially [para 0031, 0038, mechanism moves stage along axis direction].

As to claim 21, Takemura discloses the system as defined in claim 1, wherein the automated testing comprises one of a compression, [para 0031, 0035, perform hardness measurement on test specimen].

As to claim 22, Takemura discloses a system to perform automated testing of one or more specimens [Figs. 2-3, para 0029, 0031, tester performs hardness measurements of test specimens], the system comprising:
a stage configured to secure a plurality of test specimens [Figs. 2-3, para 0029-0031, 0038, tester includes stage upon which specimens are mounted];
one or more actuators configured to position and move the stage and the plurality of test specimens secured thereto [Figs. 2-3, para 0030-0031, 0038, tester includes mechanism that moves stage with mounted test specimens along directional axes];
a user interface [Fig. 7, para 0030, 0040, 0045-0046, monitor provides user display screens] configured to:
receive input of positions defining a plurality of points to be tested on the plurality of test specimens, and one or more paths …, wherein the plurality of points [Figs. 8b-8d, 12, para 0056-0059, 0075-0076, screen receives user input specifying points as locations and reference lines (read: paths, note references lines are used to set indentation locations) used in test procedure, note strikethrough indicates non-selected alternatives];
display a graphic representative of the stage [Figs. 7, 8b-9d, para 0034-0035, 0047-0048, monitor displays display screen including captured image of specimen; note the screen displaying the captured image of the specimen serves to represent the stage upon which the specimen is mounted and thus falls under the broadest reasonable interpretation of "representative" including serving to represent], wherein the graphic is overlaid on the stage and includes the plurality of points, wherein two or more of the plurality of points indicate positions … of the plurality of test specimens, and …  testing of the test sequence [Figs. 7, 8b-9d, para 0034-0035, 0048, 0056-0059, 0064-0066, monitor displays main screen with specified points overlapping specimen mounted on stage used in test procedure, where points are selected as locations on specimen, note the screen displaying points overlapping the specimen mounted on the stage is consistent with the "graphic overlaid on the stage" as consistent with Applicant's specification]; and
control circuitry configured to control the one or more actuators to position and move the stage in accordance with a test process of the test sequence in accordance with the plurality of points … [para 0029, 0034-0035, 0038, controller drives mechanism to move stage to indentation locations to perform hardness test].
However, Takemura does not specifically disclose one or more paths including a testing order between the plurality of points; two or more test specimens of the plurality of test specimens; the testing order of the one or more paths to be taken by the stage to traverse the plurality of points during testing; and a test process of the test sequence in accordance with the plurality of points and the one or more paths.
Tanaka discloses:
one or more paths including a testing order between the plurality of points [Figs. 21-22, cols. 31:58-32:5, 33:66-34:5, 34:18-29, test operation includes rotating stage to numbered regions (read: plurality of points) in sequence (read: path including testing order)];
two or more test specimens of the plurality of test specimens [col. 20:19-28, 31:50-57, 32:23-28, plurality of wafers for test sequence];
the testing order of the one or more paths to be taken by the stage to traverse the plurality of points during testing [cols. 33:66-34:5, 34:18-29, sequence of test operation rotates stage to expose region in sequence of numbered regions]; and
a test process of the test sequence in accordance with the plurality of points and the one or more paths [Figs. 21-22, cols. 16:10-30, 33:66-34:5, 34:18-29, computer executes operation to test regions by rotating stage in sequence to numbered regions].
Takemura and Tanaka are analogous art to the claimed invention being from a similar field of endeavor of testing systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify moving a stage according to a test sequence and test process including a plurality of points as disclosed by Takemura with moving a stage according to a test sequence and test process including a plurality of points in a path as disclosed by Tanaka with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Takemura as described above to increase operator visual understanding of a test procedure [Tanaka, col. 31:58-32:5].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dotschkal et al. (US 20180010910 A1), Stone et al. (US 6274839 B1), Sugita (US 20200033109 A1), Tomita (US 6457429 B1) generally disclose user interfaces specifying a path between a plurality of points for a test sequence.
Takemura et al. (US 20120087567 A1) generally discloses a testing user interface for a plurality of specimens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145